Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.1 Page 1 of 6



 1   Nicholas M. Wajda (Cal. Bar No. 259178 )
     WAJDA LAW GROUP, APC
 2   3111 Camino Del Rio North, Suite 400
 3   San Diego, CA 92108
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8
      COURTNEY J. PORTER,                             Case No.    '21CV467 DMS MDD
 9
                          Plaintiff,                  COMPLAINT FOR DAMAGES
10
              v.
11                                                    1. VIOLATIONS OF THE FAIR DEBT
                                                      COLLECTION PRACTICES ACT, 15 U.S.C. §
12    MIDLAND CREDIT MANAGEMENT,                      1692 et seq.
      INC.,
13                                                    JURY TRIAL DEMANDED
                          Defendant.
14

15         NOW COMES, COURTNEY J. PORTER, through her undersigned counsel, complaining
16
     of MIDLAND CREDIT MANAGEMENT, INC., as follows:
17
                                        NATURE OF THE ACTION
18
                 1.     This action seeks redress for MIDLAND CREDIT MANAGEMENT, INC.’s,
19

20       violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

21                                     JURISDICTION AND VENUE

22          2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23          3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
24
                                                   PARTIES
25
            5.        COURTNEY J. PORTER (“Plaintiff”) is a natural person, over 18-years-of-age,
26
     who at all times relevant resided in Memphis TN.
27

28          6.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                        1
Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.2 Page 2 of 6



 1          7.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a corporation
 2   organized under the laws of Kansas.
 3
            8.      Defendant maintains its principal place of business at 350 Camino De La Reina,
 4
     Suite 300, San Diego, California 92180.
 5
            9.      Defendant specializes in debt collection and collects debts on behalf of others
 6

 7   nationwide.

 8          10.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

 9   uses instrumentalities of interstate commerce and the mail in the course of collecting consumer
10
     debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
11
     asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
12
                                       FACTUAL ALLEGATIONS
13
            11.     At some point, Plaintiff applied and was approved for a Comenity Bank credit card.
14

15          12.     Unfortunately, due to unforeseen financial difficulties, Plaintiff fell behind on her

16   obligation to Comenity Bank.
17          13.     At the time that Plaintiff fell behind, she owed Comenity Bank approximately
18
     $747.77 (“subject debt”).
19
            14.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was
20
     incurred for personal, family, or household purposes.
21

22          15.     In or around October of 2020, Plaintiff started receiving collection calls from

23   Defendant attempting to collect on the subject debt.

24          16.     In or around October 2020, Plaintiff was so frustrated with Defendant’s phone calls
25   regarding the subject debt that she requested Defendant stop calling her.
26
            17.     Unfortunately, Defendant has continued to call Plaintiff on at least 10 occasions
27
     since Plaintiff has requested that the phone calls cease.
28
                                                        2
Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.3 Page 3 of 6



 1            18.    Additionally, on or around October 7, 2020, Defendant sent Plaintiff a letter seeking
 2   to collect the subject debt (“Collection Letter”).
 3
              19.    The Collection Letter depicted, in pertinent part:
 4

 5

 6

 7

 8

 9

10

11

12

13
              20.    Defendant’s Collection Letter presented various offers to Plaintiff to resolve the
14

15   subject debt.

16            21.    Moreover, the Collection Letter expressly stated: “STOP our calls by selecting one

17   of these 3 options” (“the language”).
18
              22.    The language implicitly implies that the only way to compel Defendant to cease its
19
     collection calls is to select one of the three payment options enumerated in the Collection Letter.
20
              23.    The language is patently misleading because the FDCPA provides consumers with
21
     the ability to stop unwanted and unconsented to collection calls.
22

23            24.    The language in the Collection Letter was designed to mislead Plaintiff into

24   believing that she needed to make payment on the debt to compel the cessation of the collection
25   calls.
26
              25.    However, as set forth above, the FDCPA expressly provides consumers with
27
     mechanisms to compel the cessation of communications from a debt collector.
28
                                                          3
Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.4 Page 4 of 6



 1           26.     Plaintiff further felt helpless as she had previously requested the calls cease and
 2   Defendant continued to place collection calls to her cellular phone.
 3
             27.     The language in the Collection Letter was deliberately designed to mislead Plaintiff
 4
     as to her rights and protections under the FDCPA and to obfuscate the same.
 5
                                                  DAMAGES
 6

 7           28.     After reading the language in Defendant’s Collection Letter, Plaintiff was misled

 8   into believing that she had to make payment pursuant to one of the three offers enumerated in the

 9   Collection Letter to compel Defendant to discontinue its collection calls or prevent Defendant from
10
     initiating future collection calls.
11
             29.     Accordingly, Defendant’s misleading representations were material because they
12
     impacted Plaintiff’s decision to pay the subject debt.
13
             30.     Specifically, Plaintiff has very limited means to pay the subject debt and was misled
14

15   into believing she had to make payment to escape Defendant’s harassment.

16           31.     The conundrum created by the language in Defendant’s Letter caused Plaintiff
17   significant emotional distress and anxiety due to her limited financial means.
18
             32.     It was only after Plaintiff conferred with her counsel that she discovered she does
19
     not have to select one of the three payment options enumerated in Defendant’s Collection Letter to
20
     compel Defendant to cease its collection calls.
21

22
                        Count I – Violations of the Federal Debt Collections Practices Act
23
             33.     Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
24
                         i. Violations of 15 U.S.C. §§ d and d(5)
25

26           34.     Section 1692d of the FDCPA provides:

27           [a] debt collector may not engage in any conduct the natural consequence of which
             is to harass, oppress, or abuse any person in connection with the collection of a debt.
28
                                                         4
Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.5 Page 5 of 6



 1            Without limiting the general application of the foregoing, the following conduct is
              a violation of this section:
 2

 3                   (5)      Causing a telephone to ring or engaging any person in telephone
                              conversation repeatedly or continuously with intent to annoy, abuse,
 4                            or harass any person at the called number.

 5            35.    Defendant violated 15 U.S.C. §§ 1692d and d(5) by placing numerous collection
 6   call(s) to Plaintiff after Plaintiff requested that the phone calls cease.
 7
              36.    Specifically, Defendant placed at least twenty phone calls to Plaintiff after Plaintiff
 8
     requested that the phone calls cease.
 9
                           i. Violations of 15 U.S.C. §§ 1692 e and e(10)
10

11            37.    Pursuant to § 1692e of the FDCPA, a debt collector is prohibited from making “any

12   false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.

13   § 1692e.
14
              38.    Section 1692e(10) of the FDCPA prohibits a debt collector from using any false
15
     representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. § 1692e(10).
16
              39.    Defendant violated 15 U.S.C. §§ 1692e and e(10) by making deceptive and
17
     misleading representations to Plaintiff in an attempt to collect the subject debt.
18

19            40.     Specifically, it is was inherently deceptive for Defendant to mislead Plaintiff into

20   believing that Plaintiff has to select one of the three payment options to compel Defendant to
21   discontinue its collection calls or otherwise prevent Defendant from initiating future collection
22
     calls.
23
              41.    As set forth above, the FDCPA provides consumers with mechanisms to compel a
24
     debt collector to cease communication with a consumer that do not require the consumer to make
25

26   a payment on the debt.

27            42.    Accordingly, the language in Defendant’s Collection Letter misled Plaintiff as to

28   her rights under the FDCPA.
                                                          5
Case 3:21-cv-00467-DMS-MDD Document 1 Filed 03/16/21 PageID.6 Page 6 of 6



 1          43.    The deceptive language in Defendant’s Collection Letter misled Plaintiff in a
 2   manner that deprived her of her right to enjoy the protections of the FDCPA.
 3
            44.    As set forth above, Plaintiff was harmed by Defendant’s deceptive collection
 4
     practices.
 5

 6          WHEREFORE, Plaintiff, COURTNEY J. PORTER, respectfully requests that this
 7
     Honorable Court enter judgment in her favor as follows:
 8
            a.      Declaring that the practices complained of herein are unlawful and violate the
 9
                    aforementioned sections of the FDCPA;
10
            b.      Awarding Plaintiff statutory and actual damages, in an amount to be determined at
11                  trial, for the underlying FDCPA violations;
12          c.      Awarding Plaintiff costs and reasonable attorney’s fees pursuant to 15 U.S.C.

13                  §1692k; and
            d.      Awarding any other relief as the Honorable Court deems just and proper.
14

15
                                      DEMAND FOR JURY TRIAL
16
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
17

18   DATED: March 16, 2021                                        Respectfully submitted,

19                                                                COURTNEY J. PORTER

20                                                                By: /s/ Nicholas M. Wajda
                                                                  Nicholas M. Wajda
21
                                                                  WAJDA LAW GROUP, APC
22                                                                3111 Camino Del Rio North, Ste. 400
                                                                  San Diego, CA 92108
23                                                                +1 310-997-0471
                                                                  nick@wajdalawgroup.com
24

25

26

27

28
                                                       6
